1
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARTA CAROLINA BARRIENTOS                       CASE NO. 20cv443-LAB (AHG)
     CALEL, et al.,
12                                                   ORDER GRANTING MOTION TO
                                    Petitioners,
                                                     WITHDRAW PETITION FOR HABEAS
13                      vs.                          CORPUS [Dkt. 3]
14   WILLIAM P. BARR, et al.,
15                                Respondents.
16
17         Petitioner’s unopposed Motion to Withdraw Petition for Habeas Corpus is
18   GRANTED. Dkt. 3. That Petition is DISMISSED WITHOUT PREJUDICE. The hearing
19   currently set for March 17, 2020 is VACATED. The clerk is directed to close the case.
20         IT IS SO ORDERED.
21   Dated: March 13, 2020
22                                                 Honorable Larry Alan Burns
                                                   Chief United States District Judge
23
24
25
26
27
28



                                               -1-
